Title: Notes on John Morton, [October 1801]
From: Jefferson, Thomas
To: 


[October 1801]
John Morton. Consul at the Havana
he employed the US. Sloop Warren to go from the Hava to La Vera Cruz to bring up 102,000 Spanish money, & property for which he was to recieve a commission. she went, lost 50. or 60. of her men by sickness. her absence occasioned many captures of American vessels by privateers: and a British frigate cruised to take her on her return. she escaped & got in with the money.
George Morton his brother is now acting as Consul.
Mr. Coffyn, a candidate for the office gives me this information.
